IN THE SUPERIOR COURT OF THE STATE OF DELAWARE



JOHN E. MILLER,                             )
                                            )
                  Appellant,                )
      v.                                    )            C.A. No. N14A-10-010
                                            )
NEW CASTLE COUNTY                           )
and DEPARTMENT OF LAND USE,                 )
                                            )
                  Appellee.                 )

                          Submitted: January 14, 2016
                           Decided: January 21, 2016

                    On Defendant’s Motion for Reargument
                                 DENIED.

                                   ORDER

John E. Miller, pro se, James T. Vaughn Correctional Center, Smyrna, Delaware.

Darryl A. Parson, Esquire, County Solicitor and Brionna Denby, Esquire, New
Castle County Office of Law, New Castle, Delaware, Attorneys for New Castle
County and Department of Land Use.

     On this 21st day of January, 2016, upon consideration of Defendant’s
Motion for Reargument, it appears that:

      1.    On November 4, 2014, Appellant John E. Miller filed a Petition for a
            Writ of Certiorari with this Court. In his Petition, Mr. Miller
            contended that several violations spanning from May 9, 2009, through
            April 1, 2013, should have been set aside, because he was not
            properly served notice of the violations.

      2.    On January 12, 2016, this Court issued an Order dismissing
            Mr. Miller’s Petition for a Writ of Certiorari, because this
            Court lacked jurisdiction under the doctrine of exhaustion of
            administrative remedies. On January 19, 2016, Mr. Miller
               filed a Motion for Reargument. Mr. Miller’s Motion stated
               in toto:

                   By Order dated 1/12/16[,] the Court [d]ismissed the
                   [a]ppellant’s Petition for a Writ of Certiorari because the
                   [a]ppellant didn’t exhaust his administrative remedies (and
                   now the [a]pellant is time barred from exhausting his
                   administrative remedies).

                   The Court[’]s Order doesn[’]t resolve the conundrum: How
                   does the aggrieved person know he needs to appeal an
                   enforcement action if he doesn’t receive actual notice of the
                   action?

                   Surely the time limit presumes actual notice and in this case
                   [a]ppellant challenges the presumptions of constructive
                           1
                   notice.

       3.      Superior Court Civil Rule 59(e) permits the Court to
               reconsider its findings of facts, conclusions of law, or
               judgments. 2 It is well-settled that a motion for reargument is
               not a vehicle for raising new arguments or rehashing those
               already presented.3 Instead, a motion for reargument will be
               denied unless the Court “overlooked a precedent or legal
               principle” or “misapprehended the law or facts such as would
               have changed the outcome of the underlying decision.” 4

       4.      Mr. Miller does not allege that the Court overlooked any
               legal precedent or principal. Nor does he contend that the
               Court misapprehended any law or facts that would have
               changed the Court’s decision to dismiss Mr. Miller’s
               Petition. Therefore, Mr. Miller’s Motion for Reargument
               must be DENIED.




1
  Appellant’s Mot. For Reargument, at 1.
2
  Bd. of Managers of the Delaware Criminal Justice Info. Sys. v. Gannett Co., 2003 WL
1579170, at *1 (Del. Super. Jan. 17, 2003), aff’d in part, 840 A.2d 1232 (Del. 2003) (internal
citation omitted).
3
  State v. Abel, 2011 WL 5925284, at *1 (Del. Super. Nov. 28, 2011).
4
  Id.

                                                2
IT IS SO ORDERED.



                        ________________________
                           Richard R. Cooch, R.J.


oc: Prothonotary




                    3